EXHIBIT 10.23

EXECUTIVE COMPENSATION PLAN

OF

HERITAGE BANK

ADOPTION AGREEMENT

THIS AGREEMENT is made and entered into this      day of              2006 by
and between HERITAGE BANK, a Colorado corporation (the “Bank”), and
                                         (the “Participant”).

Recitals

WHEREAS, the Bank has adopted the Heritage Bank Executive Compensation Plan
effective as of the 1 st day of January, 2006 (the “Plan”);

WHEREAS, the Participant was formerly a participant in the Heritage Bank Indexed
Salary Continuation Plan (the “Index Plan”), effective as of July 1, 1998, which
plan has been merged into this Plan prior to this date;

WHEREAS, the vested accrued benefit of the Participant in the Index Plan has
been transferred to this Plan, which benefit shall be payable pursuant to this
Plan;

WHEREAS, in order to assure itself of the valuable services of the Participant,
the Bank deems it advisable and in its best interest to continue to provide the
Participant with supplemental retirement benefits as described in the Plan; and

WHEREAS, the benefits to be paid under the Plan are in consideration of services
to be performed after the initial date of the Plan, but prior to the
Participant’s retirement;

Agreement

NOW, THEREFORE, the Bank and the Participant hereby agree as follows:

1. Incorporation of Plan. The Plan, copy of which is attached, is hereby
incorporated into and made part of this Agreement as though set forth in full
herein. The parties shall be



--------------------------------------------------------------------------------

bound by, and have the benefit of, each and every provision of the Plan.
Specific provisions of the Plan may be altered by this Agreement by specific
reference to those provisions in this Agreement. By executing this Agreement the
Participant acknowledges receipt of a copy of the Plan and confirms his
understanding and acceptance of all of the terms, provisions and conditions
thereof.

2. Participant Information. The Participant was born on the      day of
             , 19    , and will reach Normal Retirement Age on the      day of
            , 200    . Present employment with the Bank began on the      day of
            , 200    .

3. Plan Benefits. Effective as of the 1st day of January, 2006, the Participant
has been designated to continue his or her participation from the Index Plan to
this Plan. The benefits to be provided pursuant to this Plan are as follows:

(a) Benefits Upon Normal Retirement. Upon the Participant’s Termination of
Employment on or after attaining Normal Retirement Date, the Bank shall pay to
the Participant, as compensation for services rendered prior to such date,
monthly payments in an amount equal to $             per month. Such payments
shall commence on the first day of the month coincident with or next following
the date of Termination of Employment and shall continue on the first day of
each month thereafter for a period of 120 months. The amount of the monthly
payments provided herein is subject to reduction as provided in paragraph 5,
below, in the event such benefits are not 100% nonforfeitable. The Participant
may elect to receive such payments for a period of 180 months, with a
corresponding decrease in the amount of the monthly payment; provided, however,
such election must be made by Participant in the Plan Year which is at least
twelve months before Participant’s termination of employment.

 

-2-



--------------------------------------------------------------------------------

(b) Benefits Upon Disability. Upon the Participant’s Termination of Employment
prior to Normal Retirement Age due to Disability, the Bank shall pay a
Disability benefit to the Participant in the amount of $             per month.
Such payments shall commence on the first day of the month coincident with or
next following the date Participant would have otherwise attained Normal
Retirement Age and shall continue on the first day of each month thereafter for
a period of 120 months. The amount of the monthly payments provided herein is
subject to reduction as provided in paragraph 5, below, in the event such
benefits are not 100% nonforfeitable.

(c) Pre-Retirement Survivor Benefit. If the Participant dies prior to
commencement of the normal retirement or Disability benefit payments under the
Plan, the Bank shall pay to the Participant’s Beneficiary a survivor’s benefit
which shall be the normal retirement benefit described in paragraph 3(a) above,
reduced to the present value amount utilizing the Stated Interest Rate. Such
payments shall be made to Participant’s Beneficiary in lump sum as soon as
administratively practicable after the death of the Participant. Benefit
payments pursuant to this paragraph 3(c) shall be subject to the nonforfeitable
percentage as set forth in paragraph 5, below.

(d) Post-Retirement Survivor Benefit. If the Participant dies prior to receipt
of all benefit payments, the Participant’s Primary Beneficiary shall receive the
balance of all monthly payments otherwise payable to Participant. If the Primary
Beneficiary does not survive Participant, the Contingent Beneficiary shall
receive the balance of all monthly payments otherwise payable to Participant. If
such Beneficiary dies prior to receipt of all payments, the balance of such
payments shall be paid to the Beneficiary’s estate. If neither the Primary or
Contingent Beneficiary survive Participant, Participant’s estate shall receive
the balance of all monthly payments otherwise payable to Participant.

 

-3-



--------------------------------------------------------------------------------

(e) Benefits Upon Other Termination of Employment. If a Participant terminates
employment prior to attaining his or her Normal Retirement Date, the Bank shall
pay to the Participant the normal retirement benefit described in paragraph 3(a)
above. The payment of such benefits shall be pursuant to the terms of such
paragraph 3(a) upon attaining Normal Retirement Date. As provided in
Section 4.04 of the Plan, this paragraph 3(e) is not applicable if Participant
is discharged for Cause.

(f) Payment of De Minimis Benefits. In the event the Administrative Committee of
the Plan should determine that installment payments pursuant to this Agreement
would be de minimis relative to the amount and term of such payments, the
Administrative Committee may, in its sole discretion, determine to make such
payments in lump sum form, as soon as administratively practicable after its
determination. Such payment shall be reduced to present value as determined by
the Stated Interest Rate. In addition, such de minimis payments pursuant to this
paragraph shall not be contrary to or in violation of Code Section 409A and all
Treasury regulations issued thereunder.

4. Years of Service. For purposes of this Agreement, a “Year of Service” shall
mean the twelve consecutive month period beginning on the      day of
            , 200    , and each anniversary thereof during which the Participant
is employed on a full-time basis by the Bank. A Participant with a disability
shall be considered to be employed on a full-time basis by the Bank for purposes
of computing Years of Service.

5. Vesting of Benefits. If a Participant voluntarily terminates from employment
with the Bank, the Participant’s benefits shall be nonforfeitable only to the
extent vested under the following schedule:

 

Years of Service

  

Percent Nonforfeitable

1

     6.67%

2

   13.33%

3

   20.00%

4

   26.67%

5

   33.33%

6

   40.00%

7

   46.67%

8

   53.33%

9

   60.00%

10

   66.67%

11

   73.33%

12

   80.00%

13

   86.66%

14

   93.33%

15

   100.00%

 

-4-



--------------------------------------------------------------------------------

6. Nonforfeitability of Benefits. Notwithstanding the provisions of Section 5,
above, a Participant’s benefit under the Plan shall become completely
nonforfeitable if any of the following events occur prior to Participant’s
termination of employment with the Bank:

(a) The Bank undergoes a Change of Control Event; or

(b) Termination of the Plan.

A Participant who terminates his or her employment on or after attaining Normal
Retirement Age receives the vesting percentage set forth in paragraph 5, above.

7. Participant Disability/Computation of Years of Service. In the event a
Participant incurs a Disability, such Participant shall continue to earn Years
of Service for the purpose of increasing the Participant’s nonforfeitable
percentage of vesting of benefits provided in paragraph 5, above. The
Administrative Committee, in its discretion, shall determine if a Participant
has incurred a Disability and such date, if ever, that such Participant is no
longer considered to have a Disability.

 

-5-



--------------------------------------------------------------------------------

8. Designation of Beneficiary. The Participant hereby designates the persons
named on the attached Exhibit “A” (Beneficiary Designation) to receive benefits
payable in the event of Participant’s death while employed by the Bank and while
a Participant in the Plan, or in the event of Participant’s death after Normal
Retirement Age but prior to receiving all benefits payable under the Plan.

9. Post-Termination Obligations. All payments and benefits to the Participant
under this Agreement shall be subject to the Participant’s compliance with the
following provisions during the term of his employment and for five full years
after the expiration or termination thereof.

(a) Assistance in Litigation. The Participant shall, upon reasonable notice,
furnish such information and proper assistance to the Bank as may reasonably be
required by the Bank in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party.

(b) Confidential Information. The Participant shall not, to the detriment of the
Bank, knowingly disclose or reveal to any unauthorized person any trade secret
or other confidential information relating to the Bank, its subsidiaries or
affiliates, or to any of the businesses operated by them, including without
limitation, any customer lists, and the Participant confirms that such
information constitutes the exclusive property of the Bank.

10. Enforceability. If any restrictions set forth in this Agreement are found by
any court of competent jurisdiction or arbitrator, if applicable, to be
unenforceable because such restriction extends for too long a period of time or
over too great a range of activities, it shall be interpreted to extend only to
the maximum period of time, range of activities or geographic area as to which
it may be enforceable.

 

-6-



--------------------------------------------------------------------------------

11. Effect of Provisions. This Agreement shall inure to the benefit of, and be
binding upon, the Bank, its successors and assigns, and the Participant and his
or her beneficiaries.

IN WITNESS WHEREOF, the parties hereto have signed and entered into this
Agreement on the date first above written.

 

BANK: Heritage Bank By  

 

  President PARTICIPANT:

 

 

-7-